       Case 4:20-cr-00186-SMR-CFB Document 22 Filed 03/02/21 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA


UNITED STATES OF AMERICA,                                         )        Crim. No. 4:20-CR-186
                                                                  )
                  v.                                              )        GOVERNMENT’S
                                                                  )        SENTENCING
DANIELLE TAFF,                                                    )        MEMORANDUM
                                                                  )
                  Defendant.                                      )


                                            Table of Contents

INTRODUCTION .......................................................................................................... 1

PROCEDURAL BACKGROUND ………………………………………………………...…2

ADVISORY GUIDELINES RANGE ............................................................................. 2

THE § 3553(a) FACTORS SUPPORT A SENTENCE OF 6 TO 12 MONTHS ............ 7

CONCLUSION............................................................................................................... 9

                                               INTRODUCTION

         Defendant abused her official position and access as a paralegal with the

United States Attorney’s Office when she photographed numerous sensitive, non-

public documents and provided the photographs to a third party. As a result of

Defendant’s conduct, two law enforcement cooperators were publicly outed as such

on Facebook, causing risk to the cooperators and a delay in court proceedings. The

government recommends that the Court impose a sentence of 12 months’

imprisonment, which is at the high end of the United States Sentencing Commission’s

guidelines range of 6 to 12 months.


                                                            1
      Case 4:20-cr-00186-SMR-CFB Document 22 Filed 03/02/21 Page 2 of 10




                            PROCEDURAL BACKGROUND

       On November 6, 2020, the government filed an Information charging

Defendant with one count of fraud and related activity in connection with computers,

in violation of Title 18, United States Code, Sections 1030(a)(2)(B) and

1030(c)(2)(B)(ii)-(iii).   The same day, pursuant to a plea agreement, Defendant

pleaded guilty to Count 1 of the Information.

                           ADVISORY GUIDELINES RANGE

       A.      Sentencing Guidelines Stipulations

       Pursuant to the plea agreement between Defendant and the government, the

parties have agreed that the United States Sentencing Guidelines (U.S.S.G.), Section

2B1.1 controls the calculation of the applicable advisory sentencing guidelines range,

and that the applicable Base Offense Level is 6. U.S.S.G. § 2B1.1(a)(2); Dkt. 10, Plea

Agreement and Factual Basis, at 5. The parties further stipulated that the offense

involved a computer system used by a government entity in furtherance of the

administration of justice, thereby warranting a two-level increase pursuant to

U.S.S.G. § 2B1.1(b)(19)(A)(i). Dkt. 10, at 5. Finally, the parties stipulated that

Defendant abused her position of trust in committing the offense, resulting in a two-

level increase pursuant to U.S.S.G. § 3B1.3. Id.

       B.      Enhancement for Unauthorized            Public   Dissemination      of
               Personal Information

       The government agrees with the United States Probation Office (USPO) that

the offense involved the unauthorized public dissemination of personal information

and that as a result, Defendant’s offense level is increased by two levels pursuant to


                                           2
      Case 4:20-cr-00186-SMR-CFB Document 22 Filed 03/02/21 Page 3 of 10




U.S.S.G. § 2B1.1(b)(18)(B). Dkt 21, Final Presentencing Report, ¶ 29. “Personal

information” is defined as “sensitive or private information involving an identifiable

individual (including such information in the possession of a third party), including

(A) medical records; (B) wills; (C) diaries; (D) private correspondence, including e-

mail; (E) financial records; (F) photographs of a sensitive or private nature; or (G)

similar information.     U.S.S.G. § 2B1.1, cmt. n.1 (emphasis added).            Section

2B1.1(b)(18) implements the directive of Pub. L. 110-326 § 209, which calls for the

Sentencing Commission to take into account a number of factors, including “[t]he

extent to which the offense violated the privacy rights of individuals” and “[t]he effect

of the offense upon the operations of an agency of the United States Government.”

Id.

       While the Eighth Circuit has yet to squarely address the circumstances under

which the 2B1.1(b)(18) enhancement applies, courts have generally adopted a broad

view of what constitutes “personal information.” See, e.g., United States v. Chew, 804

F. App’x 492, 495 (9th Cir. 2020) (holding that dates of birth, financial account

information, and social security numbers constitute personal information); United

States v. Eubanks, 753 F. App’x 806, 811 (11th Cir. 2018) (holding that email account

log-in credentials and payroll information of others constitute personal information);

United States v. Buchanan, 586 F. App’x 145, 146 (4th Cir. 2014) (holding that a

password for, and access to, another’s social media constitutes personal information),

United States v. Onenese, 542 F. App’x 427, 429 (5th Cir. 2013), as revised (Oct. 25,

2013) (holding that birthdates, social security numbers, and addresses constitute



                                           3
     Case 4:20-cr-00186-SMR-CFB Document 22 Filed 03/02/21 Page 4 of 10




personal information); and United States v. Williams, 355 F.3d 893, 899 (6th Cir.

2003) (holding that and addresses constitute personal information).

      The government submits that the identification of an individual as a law

enforcement cooperator constitutes sensitive and private information within the

scope of U.S.S.G. § 2B1.1(b)(18)(B) and that application of the enhancement comports

with the Sentencing Commission’s intent. Also within the scope of the enhancement

are the identities, addresses, and phone numbers of individuals alleged by law

enforcement to be involved in drug trafficking offenses.

      Defendant has admitted that she photographed law enforcement reports

containing the full legal names, addresses, phone numbers, and other identifying

information of two law enforcement cooperators and other individuals. Dkt. 10, at

18. She further admitted that she shared those photographs with another individual,

who disseminated the photographs to other individuals, resulting in the photographs

containing the cooperator’s personal information to be posted publicly on Facebook.

Id. at 20. For example, one of the reports photographed by Defendant contained

information identifying the name of a law enforcement cooperator, that cooperator’s

phone number, and the phone numbers of approximately four separate individuals

whom the cooperator had identified as sellers and purchasers of controlled

substances. Dkt. 21, at 28. Defendant also photographed reports of a search warrant

execution, which identified the addresses of six individuals encountered during the

execution of the warrant and the phone numbers of two of those individuals. Id. at

29-30. Finally, Defendant photographed several pages containing a summary of an



                                          4
     Case 4:20-cr-00186-SMR-CFB Document 22 Filed 03/02/21 Page 5 of 10




interview with another cooperator who was arrested during the execution of a search

warrant. In addition to identifying the individual as someone who was providing

information to law enforcement authorities, the report contained the individual’s

address, marital history, medical history and employment history, as well as the

names and addresses of other individuals who were identified by the cooperator as

purchasers or sellers of controlled substances.      Id. at 32-55.   Each of these

photographs were ultimately posted on a Facebook group page entitled “des moines

haterz & snitches,” thereby publishing the names and addresses of the two

individuals who provided information to law enforcement authorities.

      Cooperators’ identities are among the most private law enforcement

information and they are often, as here, maintained on secure government networks.

Due to the extreme risk that cooperators assume, they have an enhanced privacy

interest in otherwise publicly available personal information, inasmuch as that

information is linked to their status at cooperators. See Pub. L. 110-326 § 209

(directing the Sentencing Commission to take into account “[t]he extent to which the

offense violated the privacy rights of individuals”). Defendant not only violated the

privacy rights of numerous individuals, but she subjected those individuals to

harassment and the potential for violence, or worse. The following is a sample of how

individuals who apparently know the cooperators responded upon seeing the leaked

documents on the Facebook group page:

         •   “This bitch is a rat, just did a controlled buy on a homie of mine. Stay

             away from this snake for real.”



                                         5
     Case 4:20-cr-00186-SMR-CFB Document 22 Filed 03/02/21 Page 6 of 10




           •   “Rolling on everyone. That’s all bad.”

           •   “Wow [cooperator], wtf, the homies ain’t gonna be happy with you.”

      Additionally, cooperators’ decisions to put themselves at serious risk, and

indeed law enforcement’s ability to benefit from cooperators in general, are premised

on the government’s promises to keep secret their cooperation as much, and for as

long, as possible. Defendant not only jeopardized the narcotics investigations at

hand, she potentially hindered the ability of law enforcement to build trust with

future cooperators in the Southern District of Iowa. See Pub. L. 110-326 § 209

(directing the Sentencing Commission to take into account “[t]he effect of the offense

upon the operations of an agency of the United States Government”). Furthermore,

to uncover and rectify Defendant’s actions, the government was compelled to

investigate and prosecute Defendant at additional expense. See id.

      Accordingly, the two-level enhancement pursuant to U.S.S.G. § 2B1.1(b)(18)(B)

applies, and the PSR correctly calculates the advisory guidelines in this case as

follows:




                                           6
     Case 4:20-cr-00186-SMR-CFB Document 22 Filed 03/02/21 Page 7 of 10




      Base offense level (§ 2B1.1(a)(2))                    6
      Offense Involving the Unauthorized
            Dissemination of Personal Information
            (§ 2B1.1(b)(18)(B)                            +2
      Offense Involving a Computer System Used
            by or for a Government Entity in
            Furtherance of the Administration of
            Justice (§ 2B1.1(b)(19)(A)(i))                +2
      Abuse of Position of Trust (§ 3B1.3)                +2

      Acceptance (§3E1.1)                                  -2
      Total offense level                                  10

      Criminal History                                      I

      Guidelines range:        6 to 12 months’ imprisonment



 THE § 3553(a) FACTORS SUPPORT A SENTENCE OF 6 TO 12 MONTHS’
                         IMPRISONMENT

      The appropriate sentence to be imposed by the Court should be “sufficient but

not greater than necessary” to meet relevant sentencing objectives, which include:

      1.    the nature and circumstances of the offense and history and
            characteristics of the defendant;
      2.    the need for the sentence imposed –
               A. to reflect the seriousness of the offense, to promote respect
                   for the law, and to provide just punishment for the offense;
               B. to afford adequate deterrence to criminal conduct;
               C. to protect the public from further crimes of the defendant;
               and
               D. to provide the defendant with needed educational or
                   vocational training, medical care, or other correctional
                   treatment in the most effective manner;
      3.    the kinds of sentences available;
      4.    the guideline sentencing range;
      5.    any pertinent policy statement;
      6.    the need to avoid unwarranted sentence disparities among
            defendants with similar records who have been found guilty of
            similar conduct; and
      7.    the need to provide restitution to any victims of the offense.


                                         7
     Case 4:20-cr-00186-SMR-CFB Document 22 Filed 03/02/21 Page 8 of 10




See 18 U.S.C. § 3553(a). For the reasons that follow, the § 3553(a) factors support a

sentence at the upper end of the guidelines advisory range of 6 to 12 months’

imprisonment.

      Defendant’s offense was serious.       Most concerning is that she cavalierly

endangered individuals by outing them as cooperators, not vocally in a way that could

be dismissed easily, but rather with the weight of official documents bearing the

integrity of the federal government. Those documents could have been—and indeed

were—spread to an immeasurable audience, serving as hard evidence that could

motivate others to harm or kill government cooperators. Although it appears that

the cooperators have not been harmed to date, they will forever be branded as

“snitches” and carry the associated risk. Furthermore, Defendant abused her public

position.   In at least some specific narcotics investigations, she weakened the

government’s ability to function, and, more broadly, she imperiled the government’s

reputation and attendant ability to work with cooperators in the future, potentially

sheathing an effective weapon for law enforcement in the Southern District of Iowa.

See Exhibit A, Letter from Rich Westphal, Acting United States Attorney for the

Southern District of Iowa.

      A sentence of 12 months’ imprisonment would reflect the seriousness of the

offense, promote respect for the law, provide just punishment for the offense, and

afford adequate deterrence to others who may engage in similar criminal conduct.




                                         8
     Case 4:20-cr-00186-SMR-CFB Document 22 Filed 03/02/21 Page 9 of 10




                                  CONCLUSION

      For the reasons described above, the government respectfully requests that the

Court should impose a sentence of 12 months’ imprisonment, which is within the

guidelines advisory range of 6 to 12 months in prison.

                                       Respectfully Submitted,

                                       Corey R. Amundson
                                       Chief

                                  By: /s/ Erica O. Waymack
                                      Erica O’Brien Waymack
                                      Matthew Palmer-Ball
                                      Trial Attorneys
                                      Public Integrity Section
                                      U.S. Department of Justice
                                      1400 New York Ave, NW
                                      Washington, D.C. 20005
                                      Tel: (202) 514-1412
                                      Email: Erica.O’Brien.Waymack@usdoj.gov
                                              Matthew.Palmer-Ball@usdoj.gov




                                         9
      Case 4:20-cr-00186-SMR-CFB Document 22 Filed 03/02/21 Page 10 of 10




                           CERTIFICATE OF SERVICE

       I hereby certify that on March 2, 2021, I electronically filed the foregoing with

the Clerk of Court using the CM ECF system. I hereby certify that a copy of this

document was served on the parties or attorneys of record and the United States

Probation Officer by:



____ U.S. Mail ____ Fax ____ Hand Delivery

 X ECF/Electronic filing       Other means (email)


By:    /s/ Erica O. Waymack




                                          10
